Citation Nr: 1753568	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) not otherwise specified (NOS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. The Veteran asserts that his PTSD symptoms are more severe than his initial rating reflects. In correspondence from the Veteran's representative dated September 2017, the representative argues that the evidence of record includes an outdated VA examination that no longer represents the current severity of the Veteran's PTSD. Generally, remands for VA examinations are not warranted based on the passage of time alone; however, in this case, the Board observes that the Veteran's most recent VA examination was conducted in August 2011. Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007). Additionally, medical treatment records associated with this appeal reflect the Veteran has had treatment for his PTSD since the VA examination, but updated treatment records have not been associated with the claims file. Hence, a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's PTSD symptoms and to obtain and associate with the electronic claims file updated treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA mental health examination for worsening of his service connected PTSD. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. The examiner should set forth all manifestations of the Veteran's PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from August 2011 to the present.

A complete rationale must be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

